Title: From Thomas Jefferson to James Madison, 8 August 1824
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Aug. 8. 24.
I recd yesterday a letter from mr Gilmer which I now inclose, as also a former one, which had only communicated his arrival at Liverpool. I add also a letter from mr Rush. so far his trust is going on well. I wish the suggestion of mr Brougham respecting Ivory may be found groundless. there is no mathematician in Gr. Britain who can rival him but Woodhouse professor of Mathematics at Cambridge, who is following the track and treading close on the heels of the first members of the French school. The Ed. Reviewers place Ivory in the first rank, and his name would  set our institution above all rivalship. I had long ago cast my eyes on him, but was told that his birth at the head of the Mathematical school of Woolwich was too good to expect him.I have undertaken to make out a catalogue of books for our library, being encouraged to it by the possession of a collection of excellent catalogues, and knowing no one, capable, to whom we could refer the task. it has been laborious far beyond my expectation, having already devoted 4. hours a day to it for upwards of two months, and the whole day for some time past, and not yet in sight of the end. it will enable us to judge what the object will cost. the chapter in which I am most at a loss, is that of divinity; and knowing that in your early days you bestowed attention on this subject, I wish you could suggest to me any works really worthy of place in the catalogue. the good moral writers, Christian as well as Pagan I have set down; but there are writers of celebrity in religious metaphysics, such as Duns Sectus, Etc alii tales, whom you can suggest. pray think of it and help me.Our library must of course possess such standard books as the Polyglott bible. Lackington, the cheapest bookseller in England by far, states it’s price in his catalogue at 50. Guineas or 333. Dollars. there is a good copy now to be had in Boston for 85.D. I should not hesitate to take on myself the responsibility of the purchase but for the scantiness of our building funds, and the slow progress in the collection of subscriptions. yet with your encouragement, I might perhaps do it. Affectionately yoursTh: Jefferson